Citation Nr: 9913649	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-08 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to December 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO denied service 
connection for depression and also for PTSD.


FINDINGS OF FACT

1.   The veteran has not presented competent evidence of a 
current diagnosis of depression.

2.  The veteran has not presented competent evidence of a 
current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The claim for service connection for depression is not 
well grounded.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303, 3.304(f) (1998).

2.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the Court of Appeals for Veterans 
Claims, hereinafter the Court) has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the claim is not plausible, and the 
Board must find that the claim for service connection is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board will address the claims for depression and PTSD 
together as they present the same shortcoming relative to a 
well grounded claim, namely lack of currently diagnosed 
disability, and are claimed to be diagnostically intertwined 
with the veteran's account of an inservice sexual assault.  

The Board finds that the veteran's service connection claims 
are insufficient because she does not have a current 
diagnosis of either depression or PTSD.  Her most recent 
psychological examination was conducted by VA in July 1997.  
During this examination, she did not report any significant 
problems that might indicate the possibility of a mental 
disorder.  She reported no problems with sleep or appetite, 
and did not report any symptoms of anxiety or depression.  
The examiner reviewed the veteran's detailed account of the 
inservice sexual assault in August 1995 that led to many 
major symptoms of depression.  However, the veteran informed 
the July 1997 examiner that since February 1997, when she 
submitted her service connection claim, she has not had major 
symptoms relating to the inservice assault.  Upon 
examination, the veteran appeared well groomed, alert and 
well oriented, with normal speech, memory, thought, affect, 
and no evidence of depression or anxiety.  Psychological 
testing did not reveal any evidence of PTSD or depression.  
The veteran did state that she experiences traumatic 
stressors when exposed to psychological triggers, mainly 
consisting of being on a military base or seeing a group of 
military personnel.  However, under examination she did not 
identify current re-experiencing of her inservice assault or 
any symptoms related to numbing of responsiveness.  The 
examiner concluded that the critical diagnostic criteria for 
PTSD have not been met, and that she did not have any other 
diagnosable mental disorder at this time. 

The veteran has not presented competent evidence of a current 
diagnosis of depression or of PTSD.  She and her 
representative acknowledged these facts during the veteran's 
February 1999 hearing.  Therefore, the Board finds that the 
medical evidence of record fails to establish by a current, 
clear medical diagnosis, that the veteran currently suffers 
from depression or PTSD.

Because the record does not contain competent evidence of a 
diagnosis of depression that is linked to service, this claim 
for service connection for depression must be deemed not well 
grounded.  Likewise, because the record does not contain 
competent evidence of a diagnosis of PTSD that is linked to 
service, this claim for service connection for PTSD must also 
be deemed not well grounded.  

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the supplemental statement 
of the case advises the veteran that there is no evidence of 
a current diagnosis for depression or PTSD.  Moreover, unlike 
the situation in Robinette, she has not put VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make her claim well grounded.  
Rather, the record was left open for 60 days after the 
February 1999 hearing for the submission of such evidence, 
particularly, evidence of a current diagnosis of the claimed 
disabilities; however, none has been submitted.


ORDER

Entitlement to service connection for depression is denied.  
Entitlement to service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

